DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species II, corresponding claims 7 – 15 in the reply filed on August 09, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The applicant elects Species II, corresponding claims 7 – 15, based on election of the applicant; the examiner verified claims 7 – 15, carefully and determined that claims 7 – 8 and 11 – 15 reads on the Species II that the applicant elected. Examiner believes claims 9 and 10, are represented different species (e.g. claim 9 read on Figure 4 and claim 10 reads on Figure 2) where are not considered by the examiner because is a considered a different species.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on September 30, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leonardo et al. (US 7,529,281) in view of Morten (WO  2015/165882).


    PNG
    media_image1.png
    100
    284
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    293
    321
    media_image2.png
    Greyscale


Regarding claim 7, Leonardo disclose a laser system for generating pulsed laser radiation, comprising: 
a laser source (see Figure 1, character 102, the reference called “seed source the seed source may be mode-locker”, column 6, line 61, column 8, lines 26 – 28) generating pulsed laser radiation at a fundamental wavelength (column 7, lines 4 – 15); 
a first periodically poled nonlinear crystal section (see Figure 5, character 502, the reference called “first non-linear crystal”, column 12, lines 26 – 27, 35 – 38 and 48 – 56); and 
a second periodically poled nonlinear crystal (see Figure 5, character 504, the reference called “second non-linear crystal”, column 12, lines 26 – 27, 35 – 38 and 53 – 66) arranged in the beam path downstream of the first section (the reference called “first periodically poled nonlinear crystal” see Figure 5, character 502), wherein the second section is quasi-phase-matched at the fundamental wavelength to frequency-convert the laser radiation (see column 12, lines 41 – 46 and 53 – 66).
Leonardo discloses the claimed invention except for nonlinear crystal section arranged in the beam path and having a poling period larger than or smaller than the poling period satisfying the quasi-phase-matching condition at the fundamental wavelength to spectrally broaden the laser radiation.   Morten  teaches a nonlinear crystal arranged in the beam path and having a poling period larger than or smaller than the poling period satisfying the quasi-phase-matching condition at the fundamental wavelength to spectrally broaden the laser radiation.  However, it is well known in the art to apply and/or modify the nonlinear crystal arranged in the beam path and having a poling period larger than or smaller than the poling period satisfying the quasi-phase-matching condition at the fundamental wavelength to spectrally broaden the laser radiation as discloses by Morten in (page 4, lines 2 – 12 and page 6, lines 7 – 11).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known nonlinear crystal arranged in the beam path and having a poling period larger than or smaller than the poling period satisfying the quasi-phase-matching condition at the fundamental wavelength to spectrally broaden the laser radiation as suggested by Morten to the device of Leonardo, to provide spectral broadening stage.

Regarding 8, Leonardo and Morten, discloses the claimed invention except for the two sections are formed in a single monolithic periodically poled nonlinear crystal having two regions of different poling periods.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known single monolithic as suggested to the device of Leonardo and Morten, to provide a compact nonlinear crystal and device, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art (MPEP 2144.05 IV B). In re Lindberg, 93 USPQ 23 (CCPA 1952).

Regarding claim 13, Leonardo and Morten, Leonardo discloses the laser source (see Figure 1, character 102) comprises a mode-locked (see column 8, lines 26 – 28 and claim 1 rejection).



Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leonardo et al. (US 7,529,281) in view of Morten (WO  2015/165882), further in view of 
Applicant admitted prior art, herein referred to as AAPA (see page 11, paragraph [0032]).

Regarding claim 14 and 15, Leonardo and Morten, Leonardo discloses a fiber amplifier (see column 8, lines 44 – 47). 
Leonardo and Morten, discloses the claimed invention except for the laser source is arranged to emit laser pulses having a duration of less than 1 ps at a repetition rate of 10-100 MHz and the fiber amplifier arranged to amplify the pulsed laser radiation to an average power of at least 100 mW.   AAPA teaches a laser source is arranged to emit laser pulses having a duration of less than 1 ps at a repetition rate of 10-100 MHz and the fiber amplifier arranged to amplify the pulsed laser radiation to an average power of at least 100 mW.  However, it is well known in the art to apply and/or modify the laser source is arranged to emit laser pulses having a duration of less than 1 ps at a repetition rate of 10-100 MHz and the fiber amplifier arranged to amplify the pulsed laser radiation to an average power of at least 100 mW as discloses by AAPA in (Page 11 and paragraph [0032]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known laser source is arranged to emit laser pulses having a duration of less than 1 ps at a repetition rate of 10-100 MHz and the fiber amplifier arranged to amplify the pulsed laser radiation to an average power of at least 100 mW as suggested by AAPA to the device of Leonardo and Morten, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of laser pulse duration and amplify the pulses laser radiation, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the laser source is arranged to emit laser pulses having a duration of less than 1 ps at a repetition rate of 10-100 MHz and the fiber amplifier arranged to amplify the pulsed laser radiation to an average power of at least 100 mW] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the laser source is arranged to emit laser pulses having a duration of less than 1 ps at a repetition rate of 10-100 MHz and the fiber amplifier arranged to amplify the pulsed laser radiation to an average power of at least 100 mW] or upon another variable recited in a claim, the Applicant must show that the chosen [the laser source is arranged to emit laser pulses having a duration of less than 1 ps at a repetition rate of 10-100 MHz and the fiber amplifier arranged to amplify the pulsed laser radiation to an average power of at least 100 mW] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 11 recites a laser system structure including the specific structure limitation of an adjustable dispersive element arranged in the beam path upstream of the first periodically poled nonlinear crystal section to generate a negative pre-chirp of the laser radiation which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 12 recites a laser system structure including the specific structure limitation of a dispersive element is arranged in the beam path downstream of the second periodically poled crystal section to temporally compress the frequency-converted laser radiation which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828